The writs of certiorari in these cases bring up judgments of the State Board of Tax Appeals affirming assessments by the City of New Brunswick, for taxes for the year 1938, on properties of the prosecutors, all of whom are societies composed of students at Rutgers College. The factual situations in these cases vary in no substantial way from that presented in case No. 263 of the present term, Alpha Rho Alumni Association v. City of NewBrunswick et al., 126 N.J.L. 233. For the reasons expressed in the opinion in that case, the proceedings and assessments under review in these cases are set aside with costs.
Mr. Justice Heher dissents. *Page 243